DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a method (i.e., a process), claims 11-15 are directed to a computer program product comprising one or more computer readable storage devices (i.e., a machine), and claims 16-20 are directed to a system (i.e., a machine). Accordingly, claims 1-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

1. A method comprising: 
receiving, by one or more computer processors, data, wherein the received data includes data associated with a food item viewed by a first user, data associated with the first user, and data associated with an environment of the first user; 
determining, by one or more computer processors, a first health condition of the first user; 
predicting, by one or more computer processors, a first food intolerance reaction of the first user to the food item viewed by the first user based on the received data and the determined first health condition;
determining, by one or more computer processors, a first action recommendation for the first user corresponding to the predicted first food intolerance reaction; and 
presenting, by one or more computer processors, the first action recommendation to the first user.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving data, determining a health condition, predicting a reaction based on the received data and the health condition, and determining/presenting a recommendation amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:

The limitations of independent claims 1, 11, and 16, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting one or more computer processors, a computer program product, and one or more computer readable storage devices with program instructions used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the one or more computer processors, computer program product, and one or more computer readable storage devices with program instructions are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, determining data, analyzing data, and presenting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-10, 12-15, and 17-20 are ultimately dependent from Claim(s) 1, 11, and 16 and include all the limitations of Claim(s) 1, 11, and 16. Therefore, claim(s) 2-10, 12-15, and 17-20 recite the same abstract idea. Claims 2-10, 12-15, and 17-20 describe further limitations regarding receiving data, analyzing data, generating data, storing data, and displaying data. These are all just further describing the abstract idea recited in claims 1, 11, and 16, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is currently unclear if the same “one or more computer processors” are recited throughout the claims, or if they are different. Starting at line 5 of claim 1 and through all of claims 2-4 & 9, change every mention of “one or more computer processors” to “the one or more computer processors” to make clear that there is only one set of computer processors being referred to.
Claims 5-8 and 10 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.


Claim Objections
Claims 2, 12, and 17 objected to because of the following informalities:  amend the following limitation that appears in claims 2, 12, and 17 as follows: “wherein the received data associated with the two or more users includes data associated with a food item viewed by the two or more users;”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hadad et al. (US 2019/0290172 A1).
(A) Referring to claim 1, Hadad discloses a method comprising (abstract of Hadad): 
receiving, by one or more computer processors, data, wherein the received data includes data associated with a food item viewed by a first user, data associated with the first user, and data associated with an environment of the first user (para. 166, 191 and 227 of Hadad; The food analysis system 210 that is connected to the mobile device can automatically receive the picture of the food item, the image is automatically aggregated in the database(s) 240 with a timestamp and geolocation. The stored data of the image can be used for analyses by the food analysis system 210 and the insights and recommendation engine 230. The analyses can include studying how body metrics (e.g., blood 
determining, by one or more computer processors, a first health condition of the first user (para. 242 & 245 of Hadad; The insights and recommendation engine 230 can be useful for individuals with type 1 diabetes or type 2 diabetes. The insights and recommendation engine 230 can use one or more biomathematical models described in the present disclosure to predict a user's general biomarkers. In an example, the insights and recommendation engine 230 can predict a user's glucose metabolism.);
predicting, by one or more computer processors, a first food intolerance reaction of the first user to the food item viewed by the first user based on the received data and the determined first health condition (para. 90, 227, 245, 233, 236, and 237 of Hadad; The insights and recommendation engine 230 can determine various effects of food consumption on the user's body by applying at least one predictive model to a plurality of data sets. The plurality of data sets can include foods consumed by the user and physiological inputs associated with the user. The insights and recommendation engine 230 can use data collected and analyzed by the food analysis system 210 and the device/data hub 220 to generate at least one decision tree learning algorithm. At least one decision tree learning algorithm can be used to predict how foods previously consumed by a user may affect personalized biomarkers of the user (e.g. glucose level).); 
determining, by one or more computer processors, a first action recommendation for the first user corresponding to the predicted first food intolerance reaction (para. 237 and 238 of Hadad; The insights and recommendation engine 230 can generate and use one or more digital signatures of a user to provide one or more recommendations to the user. One or more recommendations can be related to food, health, or wellness. In some examples, the insights and recommendation engine 230 can suggest meal plan recommendations that are tailored to an individual's body and its responses. The 
presenting, by one or more computer processors, the first action recommendation to the first user (para. 239 of Hadad; The insights and recommendation engine 230 can send one or more personalized messages to a user while the user is using the GUI-based software interface. Additionally, one or more personalized messages can be pop-up messages, voice messages, and e-mails to the user device while the user is not using the GUI-based software interface.).  
(B) Referring to claim 2, Hadad discloses wherein predicting the food intolerance reaction of the first user to the food item viewed by the first user based on the received data and the determined first health condition further comprises (para. 227, 245, 90, 233 and 236 of Hadad): 
receiving, by one or more computer processors, data associated with two or more users, wherein the received data includes data associated with a food item viewed by two or more users; data associated with the two or more users, data associated with an environment of the two or more users, and data associated with one or more activities of the two or more users (para. 191, 227, 223, 225, 210 of Hadad);  
P201903731US01Page 27 of 36determining, by one or more computer processors, a health condition of each of the two or more users (para. 274, 275, and 245 of Hadad); 
determining, by one or more computer processors, one or more action recommendations for the two or more users corresponding to a second predicted food intolerance reaction (para. 237, 238, and 242 of Hadad); 

receiving, by one or more computer processors, one or more health conditions of the two or more users resulting from the one or more actions of the two or more users (para. 242-244, 223, and 225 of Hadad); 
relating, by one or more computer processors, the one or more health conditions of the two or more users resulting from the one or more actions of the two or more users with the received data of the two or more users and the received one or more actions of the two or more users (para. 238-243 of Hadad); and 
generating, by one or more computer processors, a reinforcement learning food intolerance model for recommending one or more actions associated with food intolerance (para. 244, 245, 237, and 238 of Hadad).  
(C) Referring to claim 3, Hadad discloses further comprising, determining, by one or more computer processors, an accuracy of the one or more action recommendations, wherein the accuracy is a number of actions that would have produced desirable results divided by a total number of determined one or more action recommendations (para. 148, 161, and 194 of Hadad).  
(D) Referring to claim 4, Hadad discloses further comprising: receiving, by one or more computer processors, a first action by the first user in response to the first action recommendation;  P201903731US01Page 28 of 36receiving, by one or more computer processors, a result of the first action associated with a second health condition of the first user; storing, by one or more computer processors, the first action and the result of the first action with the received data, the second health condition of the first user, and the first action recommendation; and feeding, by one or more computer processors, the first action and the result of the first action with the received data, the second health condition of the first user, and the first action 
(E) Referring to claim 5, Hadad discloses wherein the data associated with the food item viewed by the first user is selected from the group consisting of: a type of food, a quantity of food, an ingredient of the food, a property of the food, a frequency of consumption of the food, a quality of the food, a certification associated with the food, a time of food consumption, a sequence of food consumption, and a frequency of food consumption within a threshold duration of time (para. 93-97 of Hadad).  
(F) Referring to claim 6, Hadad discloses wherein the data associated with the first user is selected from the group consisting of: physical data of the first user, an age of the first user, a height of the first user, a weight of the first user, a medical history of the first user, a food intolerance of the first user, a food allergy of the first user, and a dietary restriction of the first user (para. 225 & 233 of Hadad).  
(G) Referring to claim 7, Hadad discloses wherein the data associated with the environment of the first user is selected from the group consisting of: a weather condition, a temperature, a wind speed, a presence of precipitation, a type of precipitation, a sky condition, and a current location (para. 227 of Hadad).  
(H) Referring to claim 8, Hadad discloses wherein the first health condition of the first user is selected from the group consisting of: biometric data, a blood pressure, a heart rate, a respiratory rate, a quantity of calories burned, a quantity of calories consumed, a pulse, an oxygen level, a blood oxygen level, a glucose level, a blood pH level, a salinity of user perspiration, a skin temperature, a galvanic skin response, electrocardiography data, a body temperature, eye tracking data, and mobility data (para. 225 & 227 of Hadad).  
(I) Referring to claim 10, Hadad discloses wherein the received data includes data associated with one or more activities of the first user (para. 225 of Hadad).

	The remainder of claims 11 and 16 repeat substantially the same limitations as claim 1, and are therefore rejected for the same reasons given above. 
(K) Claims 12, 13, 15, 17, 18, and 20 repeat substantially the same limitations as claims 2, 4, and 10, and are therefore rejected for the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al. (US 2019/0290172 A1) in view of Geisner et al. (US 2013/0085345 A1).
(A) Referring to claim 9, Hadad does not disclose wherein presenting the first action recommendation to the first user further comprises displaying, by one or more computer processors, the first action recommendation in a field of view of the first user in an augmented reality device.  

	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Geisner within Hadad.  The motivation for doing so would have been to allow the user to quickly evaluate the food items and choose the best option, and/or to avoid an undesirable or harmful item (para. 210 of Geisner).
(B) Claims 14 and 19 repeat substantially the same limitations as claim 9, and are therefore rejected for the same reasons given above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686